222 F.2d 719
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.T. A. TREDWAY, an Individual, and S. E. Taylor, anIndividual, and d/b/a Taylor Manufacturing Co., Respondents.
No. 15369.
United States Court of Appeals Fifth Circuit.
June 10, 1955.

Petition for the Enforcement of an Order of the National Labor Relations Board, sitting at Washington, D.C.
Marcel Mallet-Prevost, Asst. Gen. Counsel, David P. Findling, Associate Gen. Counsel, N.L.R.B., Arnold Ordman, Morris A. Solomon, Washington, D.C., for petitioner.
No appearance for respondent.
Before HUTCHESON, Chief Judge, JONES, Circuit Judge, and CHRISTENBERRY, District Judge.
PER CURIAM.


1
No opposition being made thereto, and it appearing that the petition is meritorious, enforcement of the Board's or der is granted.